Dissenting Opinion by
President Judge Crumlish, Jr. :
I dissent because I believe that Bruckner abandoned his employment and, therefore, is not entitled to back pay.
The crucial question in determining whether an abandonment has occurred is whether Bruckner took the precautions to guard his job which a reasonably prudent person would have taken. West Shore School District v. Bowman, 48 Pa. Commonwealth Ct. 104, 112, 409 A.2d 474, 479 (1979). I do not believe that he did.
As the majority has indicated, during Bruckner’s absence, he ably and promptly responded to the School Committee’s requests for information as to his health and the prospects of his returning to his employment. Bruckner had, as the majority initially states, expressed that “he hoped to be able to return *323to his duties in the fall [of 1978].” He did not, however, as the majority later indicates, express a definite intention to return to his employment at that time.
Thus, on June 26, 1978, with the fall term fast approaching and teaching assignments no doubt being made, the sehool director wrote to Bruckner in order to ascertain his intentions. He instructed Bruckner to respond by August 1, 1978, with either a written request for an extension of his medical leave or documentation of his ability to resume his teaching duties. The instructions were accompanied by notice that, if he did not comply, Bruckner would be presumed to have resigned and terminated his employment. Bruckner, however, failed to comply with the instructions and merely wrote the school director on August 28, 1978, one month later, that he intended to teach during the fall semester. Under these circumstances, I believe that one cannot say that Bruckner took the necessary precaution to guard his job which a reasonably prudent person would have taken. I would therefore deny his request for back pay.
Judge Blatt joins in this dissent.